JONES, JUDGE:
The Travel Division of the respondent, Department of Commerce, through its regularly retained Publicity Agent, Robert Goodman Agency of Baltimore, Maryland, contracted for the publication of two-page centerfold “SKI CANAAN VALLEY” advertisements in the January and February, 1973, issues of the claimant Ski South Magazine at a price of $679.50 for each publication.
*18Confusion developed in the billing process and only the invoice for the January issue was paid before the expiration of funds for the fiscal year 1972-73. The invoice for the February publication in the amount of $679.50 was submitted under date of March 1, 1973, and funds were available for payment. However, the invoice was disregarded in the belief that it had been paid, and when the confusion was cleared, the fiscal year had expired and payment could not be made.
The claimant’s proof of its claim is not contradicted; and the Court is of opinion that the amount claimed is due and owing. Therefore, the claim of Ski South Magazine in the amount of $679.50 is hereby allowed.
Award of $679.50.